On Motion for Re-hearing.
Adams, Judge,
delivered the opinion of the court.
In overruling this motion for a rehearing, it may be proper to state briefly, some additional views which influenced the result unanimously arrived at by the court.
The fourth section of the eighth article of the constitution provides : “Corporations may be formed under general laws, but shall not be created by special acts, except for municipal purposes,” etc.
By the fifth section of the same article it is provided: “No municipal corporations except cities, shall be created by special act; and no city shall be incorporated with -less than five thousand inhabitants.”
From these provisions it is manifest that the legislature is prohibited from creating any sort of corporations by special acts, except such as are for municipal purposes.
A corporation for municipal purposes is either a municipality, such as a city, or town, created expressly for local self-govern*476meut, with delegated legislative powers; or it may be a subdivision. of the State for governmental purposes, such as a county, a school or road district, &c. These sub-divisions are sometimes called quasi corporations; but they are nevertheless corporations within the meaning of the constitution. It was therefore eminently proper, in framing the constitution, that there should be no express or implied prohibition against creating such sub-divisions or quasi corporations for municipal purposes.
The phrase, “municipal purposes,” was intended to embrace some of the functions of government, local or general; and no corporation, not exclusively designed for this end, can be properly denominated a corporation for municipal purposes. (See Ang. and Ames Corp., 8, 17, secs. 15 to 24, inclusive; Dill. Mun. Corp., 30, 31; Cooley’s Const. Lim., chap. 8; Hamilton county vs. Mighels, 7 Ohio St., 109.)
The constitution allows cities o'f not less than five thousand inhabitants to be incorporated by special act. The design was that their charters should contain all powers necessary and proper for the management of local matters; and it was not contemplated that independent corporations should be created by special acts to perform any of the functions of a city government.
Cities may be permitted, to establish and maintain parks for the convenience and use of the publie. If their charter’s do not provide for this, they may be amended so as to embrace the requisite powers. But all such charters are subordinate to the general welfare of the State, and therefore, sub-divisions of the State or quasi corporations may be created by special acts if necessary, within the limits of a city, for government purposes, or in the language of the constitution, for municipal purposes.
It may be urged that such sub-divi'sions ought to be created by general laws, without resort to special legislation. As a general rule this is true. But cases might arise where special acts might become absolutely necessary; such as the establishment of a new county, or a new school district in some partie*477ular locality, &c. It may also be contended that tbe constitution as a whole, without regard to these provisions, necessarily implies power in the Legislature to create sub-divisions of the State' for municipal purposes. This, no doubt, would be a proper deduction, if the prohibitory clauses had been omitted. A. State Legislature may, within the sphere for which it was created, exercise all legislative power not prohibited by the constitution of the United States or its own State constitution.
The aim of the constitution was to prevent the creation of corporations by special legislation, except for a particular purpose. In framing this prohibition, it was necessary to exclude the idea that quasi corporations, or sub-divisions of the State for municipal purposes, were to be embraced among the inhibited acts of legislation. No language could have expressed this more clearly than the phrase “except for municipal purposes,” as used in the .constitution.
The question in regard to taxing a particular locality for general purposes, is sufficiently discussed in the opinion under review; Private property cannot be taken for ptiblic use without a just compensation. Special benefits cannot form any part of such compensation, unless they attach to and become apart of the taxed property. The phrase, “ special benefits,” is a misnomer as applied here. A lot holder has a property interest or easement in thé adjoining street independent of the general public, and the improvement of the street may lie a special benefit or an absolute injury to his lot. If it be a benefit he must pay for it, and a special tax may be levied on his lot for that purpose. But adjacent property holders can have no easement or pi’operty right whatever in a park. Their interest is precisely the same as all other citizens, and a tax upon them because of their locality, is only a thin guise for confiscating their property without any just compensation.
The motion for a re-hearing is overruled;
all the judges concur except Judge Napton, who did not sit, having been of counsel.